Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   IN RE:                                               )
                                                        )        CASE NO. 17-11213
   FIRST NBC BANK HOLDING COMPANY,                      )
                                                        )        SECTION A
                         DEBTOR.                        )
                                                        )        CHAPTER    11


           CONDITIONAL OBJECTION TO MOTION AND INCORPORATED
         MEMORANDUM OF LAW FOR: DECLARATORY RELIEF INCREASING
        THE “SOFT CAP” TO PERMIT THE PAYMENT AND/OR ADVANCEMENT
            OF DEFENSE COSTS AND OTHER LOSS FROM THE PROCEEDS
        OF THE DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICIES

            Lead Plaintiffs, Oakland County Employees’ Retirement System and Voluntary

   Employees’ Benefit Association, Plymouth County Retirement System, and Central Laborers’

   Pension Fund (“Lead Plaintiffs”), in the federal securities class action captioned Kinzler, et al. v.

   First NBC Bank Holding Company, et al., Appeal No. 17-30443 (5th Cir.), on appeal from Civil

   Action No. 2:16-cv-04243-KDE-JVM (E.D. La.) (the “Securities Class Action”), hereby submit

   this conditional objection to the Motion and Incorporated Memorandum of Law for: Declaratory

   Relief Increasing the “Soft Cap” to Permit the Payment and/or Advancement of Defense Costs

   and Other Loss From the Proceeds of the Directors and Officers Liability Insurance Policies

   (ECF Doc. 506) (the “Soft Cap Motion”).


                                    SUMMARY OF OBJECTION

            The so-called “soft cap” should not be increased unless there is an equal set aside of

   insurance policy proceeds for the potential benefit to all claimants to such proceeds, including

   the Securities Class Action’s Lead Plaintiffs, on behalf of the proposed class.
Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 2 of 7



                                                 BACKGROUND

           The Securities Class Action1 was commenced by the filing of a complaint on May 4,

   2016, against First NBC Bank Holding Company (“First NBC” or the “Debtor”), Ashton J.

   Ryan (“Ryan”), and Mary Beth Verdigets (“Verdigets”). On August 26, 2016, Lead Plaintiffs

   were appointed to lead the prosecution of the Securities Class Action pursuant to the Private

   Securities Litigation Reform Act of 1995. On December 5, 2016, on behalf of themselves and

   other purchasers of First NBC common stock during the period from May 10, 2013 through

   October 20, 2016 (the “Class”), Lead Plaintiffs filed Lead Plaintiffs’ Amended Complaint for

   Violations of the Federal Securities Laws (the “Securities Class Action Complaint”) against the

   First NBC, Ryan, Verdigets, and Ernst & Young LLP, which served as First NBC’s outside

   auditor. Specifically, the Securities Class Action Complaint sets forth three claims for relief:

   (1) for violations of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5

   promulgated thereunder against the Debtor, Ryan, and Verdigets; (2) for violations of Section

   10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 against Ernst & Young LLP; and

   (3) for violations of Section 20(a) of the Securities Exchange Act of 1934 against Ryan and

   Verdigets.2

           After briefing and oral argument, the U.S. District Court for the Eastern District of

   Louisiana granted the motions filed by the defendants in the Securities Class Action to dismiss

   the Securities Class Action Complaint and entered a Judgment of dismissal on May 11, 2017.

   Lead Plaintiffs filed a timely Notice of Appeal to the United States Court of Appeals for the Fifth



   1
     The Securities Class Action is acknowledged and identified in the Disclosure Statement as “Pending Litigation” at
   page 21 of the Disclosure Statement. See ECF Doc. 390 at page 24 of 100.
   2
     A complete copy of the Securities Class Action Complaint is attached as Exhibit 1 to the Consolidated Response of
   Lead Plaintiffs in Federal Securities Class Action to Motions of Ashton J. Ryan and Mary Beth Verdigets for an
   Order for Relief from the Automatic Stay and Other Relief, Filed July 14, 2017 and July 26, 2017. See ECF Doc. 85-
   1.

                                                           2
Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 3 of 7



   Circuit on May 24, 2017. The Clerk of the U.S. Court of Appeals for the Fifth Circuit entered a

   briefing schedule for the appeal on June 21, 2017. However, after the Debtor filed a suggestion

   of bankruptcy later that day, the Clerk, on June 22, 2017, entered a stay of the appeal and

   suspended all briefing of the appeal pending disposition of First NBC’s bankruptcy proceedings.

           In these proceedings, Ryan and Verdigets and others filed motions for relief from the

   automatic stay seeking, inter alia, declarations that certain directors and officers liability

   insurance policies (“D&O Policies”) and the proceeds of the D&O Policies were not property of

   the Debtor’s bankruptcy estate.3 With respect to those various motions, on January 26, 2018 this

   Court entered the Agreed Order Granting, In Part, Motions for an Order Finding that Directors

   and Officers Liability Insurance Policy Proceeds are not Property of the Estate or, Alternatively,

   for Relief from the Automatic Stay (“Agreed Order”) and specifically provided that nothing

   therein constituted a finding that the D&O Policies were property of the Debtor’s estate or a

   finding regarding the applicability of the automatic stay to the proceeds of the D&O Policies.4

   The Agreed Order also imposed a $5 million “soft cap” on the use of D&O Policies’ proceeds.5

           On February 8, 2019, William D. Aaron, Jr, Herbert Anderson, Jr. Dale Atkins, John C.

   Calhoun, William Carrouche, Leander J. Foley, III, John F. French, Leon Giorgio, Jr., Grish Roy

   Pandit, Shivan Govindan, Lawrence Blake Jones, Louis Lauricella, Mark Merlo, Hermann

   Moyse, III, James Roddy, Charles Teamer, Sr., Joseph Toomy, and Richard M. Wilkinson

   (“Movants”), filed a motion before this Court seeking to increase the previously agreed-upon

   soft cap from $5 million to $9 million.6




   3
     See ECF Doc. 62 at pages 7 through 10, ECF Doc. 70 at page 4, ECF Doc. 178, 185, 224, and 244.
   4
     ECF Doc. 325 at page 3.
   5
     Id.
   6
     ECF Doc. 506 at page 1.

                                                          3
Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 4 of 7



                                           CONDITIONAL OBJECTION

            Lead Plaintiffs support the Movants’ position that “the D&O Policies that cover

   Movants’ Defense Costs and Losses are not property of the Debtor’s bankruptcy estate . . . .”7

            However, one of the chief goals of the bankruptcy court is to fairly administer the

   proceedings and distribute assets.8 The proceeds of the D&O Policies are likely to be

   significantly less than the amounts due to all claimants. Thus, in fairness and to protect the

   interests of all claimants to the proceeds of the D&O Policies, if the Court determines that the

   soft cap should be increased by $4 million for the benefit of the Movants, then an equal $4

   million should be set aside from the D&O Policies’ proceeds for use in connection with all

   claimants’ claims to the proceeds, including, Lead Plaintiffs’ claims on behalf of the Class,

   against Ryan and Verdigets in the Securities Class Action. Further, if the soft cap is increased

   again in the future, then the set aside should be increased in an equal amount.

            WHEREFORE, the Lead Plaintiffs (a) conditionally object to any increase in the soft

   cap unless there is a corresponding set aside in an equal amount for use in connection with all

   claimants’ claims to the proceeds, including Lead Plaintiffs’ claims on behalf of the Class

   against Ryan and Verdigets in the Securities Class Action; (b) request that if the Court increases

   the soft cap by $4 million as requested by the Movants, then the Court order that $4 million be

   set aside from the D&O Policies’ proceeds for use in connection with all claimants’ claims to the

   proceeds, including Lead Plaintiffs’ claims on behalf of the Class against Ryan and Verdigets in

   the Securities Class Action; (c) request that future increases in the soft cap be accompanied by an

   equal increase in the set aside for use in connection with all claimants’ claims to the proceeds,

   7
     See ECF Doc. 506 at page 9 (emphasis in original); id. (“While insurance policies are considered property of a
   debtor’s bankruptcy estate, it does not follow that the proceeds of those policies are owned by a debtor . . . .”) (citing
   Fidelity Bank v. McAteer, 985 F.2d 114, 117 (3rd Cir. 1993) (emphasis in original).
   8
     See In re Hinsley, 2003 WL 21356015, at *3 (5th Cir. 2003) (recognizing that one of the bankruptcy court’s
   responsibilities is to “achieve a fair and equitable distribution of assets to the creditors”).

                                                               4
Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 5 of 7



   including Lead Plaintiffs’ claims on behalf of the Class against Ryan and Verdigets in the

   Securities Class Action; and (d) further request that this Court grant such other and further relief

   as may be just and proper.

                                                 Respectfully submitted,

   LUGENBUHL, WHEATON, PECK,                      /s/ Christopher T. Caplinger
      RANKIN & HUBBARD                           CHRISTOPHER T. CAPLINGER (#25357)
                                                 MEREDITH S. GRABILL (#35484)
                                                 JOSEPH P. BRIGGETT (LA #33029)
                                                 601 Poydras Street, Suite 2775
                                                 New Orleans, LA 70130
                                                 Telephone: (504) 568-1990
                                                 Facsimile: (504) 310-9195
                                                 Email: ccaplinger@lawla.com;
                                                        mgrabill@lawla.com;
                                                        jbriggett@lawla.com

                                                 And

                                                 Of counsel:

                                                 BARRACK, RODOS & BACINE
                                                 Jeffrey W. Golan
                                                 Robert A. Hoffman
                                                 Jeffrey B. Gittleman
                                                 3300 Two Commerce Square
                                                 2001 Market Street
                                                 Philadelphia, PA 19103
                                                 Telephone: (215) 963-0600
                                                 Facsimile: (215) 963-0838

                                                 Lead Counsel for the Lead Plaintiffs
                                                 in the Securities Class Action


                                   CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing has been served upon parties
   identified below via the Court’s CM/ECF System this 1st day of March 2019.

          Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance
          Corporation (FDIC) as Receiver for First NBC Bank: sam.alberts@dentons.com,
          docket.general.lit.wdc@dentons.com; malka.zeefe@dentons.com
          Serajul Ferdows Ali on behalf of Interested Party United States of
                                                    5
Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 6 of 7



          America/Treasury serajul.ali@usdoj.gov
          A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured
          Creditors' Committee baltazan@stewartrobbins.com,
          jdelage@stewartrobbins.com; kheard@stewartrobbins.com
          Brian M. Ballay on behalf of Interested Party Directors and Former Directors
          Group bballay@bakerdonelson.com, ddeamore@bakerdonelson.com
          Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance
          Corporation (FDIC) as Receiver for First NBC Bank jay.beatmann@dentons.com,
          dee.mcgill@dentons.com;sam.alberts@dentons.com;malka.zeefe@dentons.com;l
          ori.odum@dentons.com
          Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones
          nberg@reasonoverllc.com, akass@reasonoverllc.com;
          kreasonover@reasonoverllc.com
          Brandon A. Brown on behalf of Creditor Committee Official Unsecured
          Creditors' Committee bbrown@stewartrobbins.com, kheard@stewartrobbins.com;
          jdelage@stewartrobbins.com
          Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class
          Action ccaplinger@lawla.com, mlopez@lawla.com
          Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton
          ecastaing@cclhlaw.com
          Robin B. Cheatham on behalf of Creditor Florida Parishes Bank
          cheathamrb@arlaw.com, vicki.owens@arlaw.com;mary.cuenca@arlaw.com
          Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on
          behalf of First NBC Bank Holding Company leo@congenilawfirm.com,
          michelle@congenilawfirm.com
          Nancy Scott Degan on behalf of Interested Party Directors and Former Directors
          Group ndegan@bakerdonelson.com
          Jonathan Edwards on behalf of Interested Party Marsha Crowle
          Jonathan.Edwards@alston.com, leslie.salcedo@alston.com
          Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets
          Jonathan.Edwards@alston.com, leslie.salcedo@alston.com
          Elizabeth J. Futrell on behalf of Creditor David W. Anderson
          efutrell@joneswalker.com, mmontiville@joneswalker.com
          Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee
          amanda.b.george@usdoj.gov
          Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets
          aaron.greenbaum@pjgglaw.com, cynthia.dugas@pjgglaw.com
          Jan Marie Hayden on behalf of Interested Party Directors and Former Directors
          Group jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com;
          lhunter@bakerdonelson.com
          Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones
          jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com;
          lhunter@bakerdonelson.com
          John M. Landis on behalf of Creditor Gregory St. Angelo
          jlandis@stonepigman.com, jmcnair@stonepigman.com
          Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC

                                                  6
Case 17-11213 Doc 517 Filed 03/01/19 Entered 03/01/19 11:10:12 Main Document Page 7 of 7



          mlandis@gamb.law, jporche@gamb.law
          Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton
          amills@fishmanhaygood.com, rhamilton@fishmanhaygood.com
          Barbara B. Parsons on behalf of Debtor First NBC Bank Holding Company
          bparsons@steffeslaw.com, akujawa@steffeslaw.com;
          bparsons@ecf.courtdrive.com
          Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance
          Corporation (FDIC) as Receiver for First NBC Bank areidy@lowenstein.com
          Ryan James Richmond on behalf of Creditor Committee Official Unsecured
          Creditors' Committee rrichmond@stewartrobbins.com,
          kheard@stewartrobbins.com; ryan.richmond.cmecf@gmail.com;
          jdelage@stewartrobbins.com
          Lacey E Rochester on behalf of Interested Party Directors and Former Directors
          Group lrochester@bakerdonelson.com, gmitchell@bakerdonelson.com;
          lhunter@bakerdonelson.com
          David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com
          Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and
          Exchange Commission atlreorg@sec.gov; baddleyd@sec.gov
          William E. Steffes on behalf of Debtor First NBC Bank Holding Company
          bsteffes@steffeslaw.com,akujawa@steffeslaw.com; schassaing@steffeslaw.com;
          bsteffes@ecf.courtdrive.com
          Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured
          Creditors' Committee dstewart@stewartrobbins.com,
          jdelage@stewartrobbins.com; kheard@stewartrobbins.com;
          jjohnson@stewartrobbins.com; 6031804420@filings.docketbird.com
          Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov
          R. Patrick Vance on behalf of Creditor David W. Anderson
          pvance@joneswalker.com, nwiebelt@joneswalker.com
          Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC
          swilliamson@gamb.law, njohnson@gamb.law

                                               /s/ Christopher T. Caplinger




                                                                                        2101490-2
                                                7                             02/28/2019 10:44 AM
